Exhibit 99.5 MORTGAGE LOAN PURCHASE AGREEMENT This Mortgage Loan Purchase Agreement (this “Agreement”), is dated and effective August30, 2011 between Starwood Property Mortgage Sub-4, L.L.C., as seller (the “Seller”), Starwood Property Mortgage, L.L.C. (“SPM”), and Deutsche Mortgage & Asset Receiving Corporation, as purchaser (the “Purchaser”). The Seller desires to sell, assign, transfer and otherwise convey to the Purchaser, and the Purchaser desires to purchase, subject to the terms and conditions set forth below, the commercial, multifamily and manufactured housing mortgage loans (collectively, the “Mortgage Loans”) identified on the schedule annexed hereto as ExhibitA (the “Mortgage Loan Schedule”). It is expected that the Mortgage Loans will be transferred, together with other commercial, multifamily and manufactured housing mortgage loans (such Mortgage Loans, the “Other Mortgage Loans”) to DBUBS 2011-LC3 Mortgage Trust, a trust fund (the “Trust Fund”) to be formed by the Purchaser, the beneficial ownership of which will be evidenced by a series of mortgage pass-through certificates (the “Certificates”).Certain classes of the Certificates will be rated by Fitch, Inc. and either Moody’s Investors Service, Inc. or Kroll Bond Rating Agency, Inc., as the case may be (together, the “Rating Agencies”).The offer and sale of certain classes of the Certificates (the “Registered Certificates”) will be registered under the Securities Act of 1933, as amended (the “Securities Act”).The Trust Fund will be created and the Certificates will be issued pursuant to a pooling and servicing agreement to be dated as of August1, 2011 (the “Pooling and Servicing Agreement”), among the Purchaser, as depositor, Wells Fargo Bank, National Association, as master servicer (the “Master Servicer”), Midland Loan Services, a division of PNC Bank, National Association (as special servicer with respect to each Mortgage Loan other than the Providence Place Mall Mortgage Loan (as defined in the Pooling and Servicing Agreement)) and Wells Fargo Bank, National Association (as special servicer with respect to the Providence Place Mall Mortgage Loan), as special servicers (the “Special Servicers”), Wells Fargo Bank, National Association, as certificate administrator, custodian and paying agent (in its capacity as certificate administrator, the “Certificate Administrator”), TriMont Real Estate Advisors, Inc., as operating advisor (the “Operating Advisor”), and U.S. Bank, National Association, as trustee (the “Trustee”). The Purchaser intends to sell the Registered Certificates to Deutsche Bank Securities Inc. (“DBS”), UBS Securities LLC (“UBS”), Ladder Capital Securities LLC (“Ladder”), J.P. Morgan Securities LLC (“JPM”) and Nomura Securities International, Inc. (togetherwithDBS,UBS,Ladder and JPM, in such capacity, the “Underwriters” or “Principals”)pursuant to an underwriting agreement dated August 11, 2011 (the “Underwriting Agreement”).The Purchaser intends to sell other Certificates (the “Non-Registered Certificates”) to DBS, UBS and Ladder (together, in such capacity, the “Initial Purchasers”) pursuant to a certificate purchase agreement dated August11, 2011 (the “Certificate Purchase Agreement”).Capitalized terms that are used but not defined herein have the respective meanings assigned to them in the Pooling and Servicing Agreement (in effect as of the Closing Date) or in the Indemnification Agreement, dated August11, 2011 (the “Indemnification Agreement”), among the Seller, SPM, the Purchaser and the Principals. Now, therefore, in consideration of the premises and the mutual agreements set forth herein, the parties agree as follows: SECTION 1.
